DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 12/27/2021.
The 35 U.S.C. 112 rejection is withdrawn per the amendment.
Claims 2, 5-8, 12, 13 and 15-17 are cancelled per the amendment.
Claims 1, 4, 9-11, 14 and 18-20 are pending for examination.

Allowable Subject Matter
Claims 1, 4, 9-11, 14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claims 1, 11 and 20:  In view of the limitations the closest prior art including the prior works of the assignee/inventor does not explicitly describe or suggest a method of manufacturing/a stepper motor for use in a rotary control assembly, comprising: a shaft; a magnet coupled to the shaft and operable to rotate with a rotation of the shaft, the magnet generating a first magnetic field; a first coil arranged on a rotational path of the magnet, wherein the first coil is arranged to generate a first electrical signal while the magnet rotates and passes the first coil; a first current source configured to supply a first current to the first coil to cause the first coil to generate a second magnetic field, a main direction of the second magnetic field being substantially parallel with a main direction of the first magnetic field while the magnet rotates and passes the first coil; a first amplifier coupled to the first coil and configured to amplify the first electrical signal; a first filter coupled between the first current source and the first 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846